Title: To James Madison from Thomas Cooper, 18 February 1813
From: Cooper, Thomas
To: Madison, James


Dear SirCarlisle Feb. 18 1813
I write to you briefly, because you have little time for long discussions.
I understand some privateer has brought in, an english vessel laden with Congreve Rockets, shrapnall shells and other similar machines: would it not be adviseable to distribute a dozen for analysis and imitation, to a committee of two or three men of science in Boston New York and Philadelphia?
An idea has occurred to me, which I submit.
Could not a ball be cast on the principle of a Shell, with a fuse reaching to a reservoir of powder within side, whose explosion should burst the ball to pieces, while the thickness of the surrounding shell should suffice to pierce the hull of a vessel?
Suppose for instance a ball of the size of a 24 pounder, cast with a hollow in the middle to hold a ℔ of powder, with a string-fuse reaching on the outside and communicating within side so that it should take a minute for instance to explode—the fuse wd. be fired by the powder of the Canon discharging it.

The white, a hollow to contain powder: the fuse, a string dipt in a solution of Saltpetre, or rubbed with gunpowder, or a solution of nitrate of lead as used in france. The string hanging out, would be no impediment to loading, or to the discharge of the ball. I do not know how much powder wd. be required to burst a shell of cast iron of a given thickness, but if a ball cd. be cast with a hollow sufficient to hold powder equal to the purpose, and the iron strong enough to pass through, or lodge in, the sides of a vessel, it wd. be a very destructive instrument.
Thomas Cooper
